Jasen, J. (concurring).
I concur in the memorandum of the court, but would make one further observation. This is not the first time that our courts have commented on this particular firm’s apparent disdain for making written business records. (See D’Angelo v State of New York, 7 Misc 2d 783, 791-792; D’Angelo v State of New York, 200 Misc 657, 666.) Those cases and the case now before us demonstrate the desirability of creating a requirement—by statute, regulation or contractual provision—that persons who contract with the State maintain detailed written business records in order that the State’s auditors may intelligently review claims later asserted against it. Such a requirement, in addition to insuring that objective evidence of damages will be presented at trial, would greatly facilitate the State’s evaluation of such claims, with the probable result that the need for a trial would be obviated in many cases.
Judges Gabrielli, Jones, Wachtler and Fuchsberg concur; Judge Jasen concurs in a separate memorandum in which Chief Judge Breitel also concurs; Judge Cooke taking no part.
Order affirmed, without costs, in a memorandum.